Exhibit 10.01

EXECUTION VERSION

MERU NETWORKS, INC.

TRANSITIONAL EMPLOYMENT AGREEMENT

This Transitional Employment Agreement (this “Agreement”) is entered into as of
October 3, 2011, by and between Ihab Abu-Hakima (“Executive”) and Meru Networks,
Inc. (the “Company”) (collectively referred to as the “Parties”).

RECITALS

WHEREAS, Executive is currently employed by the Company as its President and
Chief Executive Officer and is a member of the Company’s Board of Directors (the
“Board”);

WHEREAS, the Parties wish to provide for the transition of employment for
Executive, and the Parties wish to agree upon the terms and conditions
applicable to such transitional period of employment and retention compensation
payable upon Executive’s termination of employment with the Company;

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

AGREEMENT

1. Transitional Employment. Executive shall continue in active employment with
the Company for the “Transitional Period,” which shall commence as of the date
of this Agreement and shall continue until the earlier to occur of (a) the date
that is thirty (30) days after the date on which a new Chief Executive Officer
of the Company is appointed and commences work in that capacity (such later
date, the “New CEO Transition Date”), or (b) March 31, 2012 (such earlier date,
the “Planned Termination Date”). Notwithstanding the foregoing, Executive’s
employment with the Company during the Transitional Period will continue to be
at-will and may be terminated by Executive or by the Company at any time for any
reason. For purposes of this Agreement, the “Actual Termination Date” means the
actual date on which Executive’s employment with the Company is terminated for
any reason. Following the date on which a new Chief Executive Officer of the
Company is appointed and commences work in that capacity, and until the New CEO
Transition Date, Executive will make himself reasonably available for
consultation and to assist with the transition of his duties during reasonable
business hours for up to twenty (20) hours per week at such location(s)
reasonably requested by the Company; it being understood that Executive would
not be expected to routinely maintain a regular in-office schedule.

2. Compensation and Benefits. Executive will receive the following:

(a) Executive will continue to receive payment of his salary in the ordinary
course, through March 31, 2012, at his current annual base salary rate of
$364,000; provided, however, that if Executive (x) terminates his employment
voluntarily without Good Reason (as defined below) prior to the Planned
Termination Date or (y) is terminated by the Company for Cause (as defined
below) prior to the Planned Termination Date, no salary payments shall be
payable for days after the Actual Termination Date.



--------------------------------------------------------------------------------

(b) Executive will, until March 31, 2012, continue to participate in applicable
Company employee benefit plans, subject to the terms and conditions of such
plans and will continue to accrue vacation; provided, however, that if Executive
(x) terminates his employment voluntarily without Good Reason prior to the
Planned Termination Date or (y) is terminated by the Company for Cause prior to
the Planned Termination Date, such participation and accrual shall end as of the
Actual Termination Date (or, if later, as provided in the applicable benefit
plan).

(c) To the extent the relevant Company performance criteria are satisfied in
accordance with the (2011) Executive Incentive Plan (the “2011 Bonus Plan”)
based upon the Company’s final 2011 performance under the 2011 operating plan,
Executive shall be entitled to receive his bonus under the 2011 Bonus Plan for
2011 (the “2011 Bonus”). The administrator of the bonus plan shall not use its
discretion or authority to reduce the bonus otherwise earned in accordance with
the preceding sentence, except to the extent applied to all executive officer
participants. To the extent earned, the Executive shall receive his 2011 Bonus
at the same time and to the same extent, if any, that bonus payments are made to
the other 2011 Bonus Plan participants regardless of whether Executive remains
employed on the payment date of such 2011 Bonus; provided, however, that if
Executive (x) terminates his employment voluntarily without Good Reason prior to
the Planned Termination Date or (y) is terminated by the Company for Cause prior
to the Planned Termination Date, he shall not be entitled to receive any portion
of the 2011 Bonus that may be unpaid as of the Actual Termination Date.

(d) Executive shall be entitled to receive 25% of his annual bonus under the
executive bonus plan for 2012 (the “2012 Bonus Plan”) to the extent Company
performance criteria are satisfied in accordance with the 2012 Bonus Plan based
upon the Company’s final 2012 performance under the 2012 Bonus Plan as in effect
as of the Actual Termination Date (the “2012 Bonus”). The administrator of the
bonus plan shall not use its discretion or authority to reduce the bonus
otherwise earned in accordance with the preceding sentence, except to the extent
applied to all executive officer participants. Executive’s target bonus under
the 2012 Bonus Plan shall equal his target bonus under the 2011 Bonus Plan and
his bonus formula and goals otherwise shall be substantially consistent with
those for Company’s other senior executive officers. To the extent earned, the
Executive shall receive his prorated 2012 Bonus at the same time and to the same
extent, if any, that bonus payments are made to the other 2012 Bonus Plan
participants; provided, however, that if Executive (x) terminates his employment
voluntarily without Good Reason prior to the Planned Termination Date or (y) is
terminated by the Company for Cause prior to the Planned Termination Date, he
shall not be entitled to receive any portion of the 2012 Bonus that may be
unpaid as of the Actual Termination Date.

(e) Executive’s outstanding options to purchase Company common stock (“Company
Options”) will continue to vest until March 31, 2012; provided, however, that if
Executive (x) terminates his employment voluntarily without Good Reason prior to
the Planned Termination Date or (y) is terminated by the Company for Cause, he
shall not be entitled to receive any additional vesting after the Actual
Termination Date. The post-termination period of exercisability for each of
Executive’s stock options shall be as specified in the applicable option
agreement and the post-termination period shall commence on March 31, 2012;
provided, however, that if Executive (x) terminates his employment voluntarily
without Good Reason prior to the Planned Termination Date or (y) is terminated
by the Company for Cause prior to the Planned Termination Date, the
post-termination exercise period shall commence on the Actual Termination Date.

 

2



--------------------------------------------------------------------------------

3. Payments and Benefits upon Termination.

(a) Accrued Payments and Benefits. Upon the termination of employment of
Executive for any reason, the Company shall pay to Executive all amounts and
benefits that have accrued or were earned but remain unpaid through the date of
termination in respect of salary and unreimbursed expenses, including any
accrued vacation, including pursuant to Section 2 above (the “Accrued
Benefits”). Except as otherwise set forth herein, Executive’s health insurance
benefits will cease on the date of termination, subject to Executive’s
eligibility and timely election to continue group health coverage under COBRA.
Executive’s participation in all other employee benefits plans will cease on the
date set forth in the applicable benefit plan, and Executive will cease accruing
employee benefits, including, but not limited to, paid time off, as of the date
of termination. In addition, except as otherwise set forth herein, Executive
shall have the period of time following the date of termination specified in his
existing written stock option agreement(s) to exercise any Company Options that
are then vested and outstanding, subject to Section 2(e) above.

(b) Termination by Executive for Good Reason, on or following the Planned
Termination Date, or Termination by the Company at any time without Cause. If
the Executive’s employment is terminated (I) by Executive for Good Reason,
(II) by Executive for any reason on or following the Planned Termination Date,
or (III) by the Company without Cause at any time, then in addition to the
Accrued Benefits, subject to Executive’s compliance with his obligations
hereunder (including Sections 5, 6 7 and 8 below) and execution and delivery to
the Company of a signed general release of claims in favor of the Company, in
substantially the form attached hereto as Exhibit A (the “Release”), and subject
to its non-revocation by Executive and it becoming effective within sixty
(60) days following the Actual Termination Date (the “Release Effective Date”),
the Executive will be entitled to the following (which, collectively are
referred to herein as the “Separation Payments”):

(i) Executive will be provided salary continuation for a period of twelve
(12) months of Executive’s annual base salary as in effect as of the Actual
Termination Date (but in no event shall the annual salary rate be less than
$364,000 per annum), less applicable withholding commencing on the first regular
payroll date following the date that Executive’s Release becomes effective (the
“Salary Continuation”). Notwithstanding the preceding sentence, but subject to
Section 17 hereof, if any portion of the Salary Continuation is subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) as
nonqualified deferred compensation, then the Salary Continuation shall be paid
as follows: three twelfths (3/12) of such amount shall be paid on the first
regular payroll date following the sixtieth (60th) day after the Actual
Termination Date and one twenty-fourth (1/24) of such amount shall be paid on
each of the bi-monthly, corresponding regular payroll dates during each of the
next nine (9) months thereafter.

(ii) Subject to Section 17 hereof, Executive will be provided a single lump sum
retention bonus payment, payable within forty-five (45) days following the later
of the Release Effective Date and March 31, 2012, equal to (x) six (6) months of
Executive’s annual base salary as in effect as of the Actual Termination Date
(but in no event shall the annual salary rate be less than $364,000 per annum),
plus (y) the unpaid portion (if any) of Executive’s salary through March 31,
2012 as described in Section 2(a), plus (z) one million dollars ($1,000,000).

 

3



--------------------------------------------------------------------------------

(iii) To the extent such benefits are available under the Company’s benefits
plans, Executive will receive continuation of the health insurance benefits
provided to Executive and Executive’s eligible dependents under the Company’s
benefit plans, subject to Executive’s continued payment of the employee-portion
of the premium contributions for Executive and Executive’s eligible dependents
as required immediately before the Actual Termination Date, until the earlier
of: (i) the end of the 18-month period following Actual Termination Date or
(ii) the date Executive or Executive’s eligible dependents become covered under
another employer group health plan. Alternatively, if Executive so elects and
pays to continue health insurance under Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), then starting the next
calendar month after the Actual Termination Date, Executive will be reimbursed
on a monthly basis in an amount equal to the monthly amount the Company was
paying as the company-portion of premium contributions for health coverage for
Executive and Executive’s eligible dependents immediately before the Actual
Termination Date, until the earlier of: (i) the end of the 18-month period
following the Actual Termination Date or (ii) the date Executive or Executive’s
eligible dependents lose eligibility for COBRA continuation coverage. The period
of such company-reimbursed COBRA continuation coverage shall be considered part
of Executive’s (and Executive’s eligible dependents’) COBRA coverage entitlement
period. Executive will be solely responsible for timely electing such
continuation coverage for Executive and Executive’s eligible dependents. Any
increase in the number of covered dependents by Executive during the period that
Executive continues in the Company’s health insurance benefit plans or receives
company-paid reimbursement of COBRA premiums will be at Executive’s own expense.

For purposes of this Agreement, “Cause” shall mean (i) a failure by Executive to
substantially perform his reasonable duties as Chief Executive Officer of the
Company, other than any failure resulting from Executive’s complete or partial
incapacity due to physical or mental illness or impairment; (ii) a felony
conviction or a plea or “no contest,” and which has a adverse effect on the
business or affairs of the Company or its affiliates or stockholders (other than
a clearly immaterial effect); (iii) intentional or willful misconduct or refusal
to follow the reasonable and lawful instructions of the Board consistent with
clause (i); (iv) intentional breach of Company confidential information
obligations which has a material adverse effect on the Company or its affiliates
or stockholders; (v) material fraud or dishonesty against the Company;
(vi) material violation of Company policy or agreement; or (vii) failure to
cooperate with the Company in any investigation or formal proceeding by the
Board or any governmental or self-regulatory entity except that Executive’s
failure to waive attorney-client privilege in connection with any such
investigation or proceeding will not constitute “Cause”. For these purposes, no
act or failure to act shall be considered “intentional or willful” unless it is
done, or omitted to be done, in bad faith without a reasonable belief that the
action or omission is in the best interests of the Company. No termination of
Executive for Cause shall be effective unless: Executive is given written notice
from the Board of the condition that could constitute Cause and, if capable of
being cured, at least thirty (30) days to cure the condition.

For purposes of this Agreement, “Good Reason” shall mean Executive’s resignation
within thirty (30) days following the expiration of any Company cure period
following the occurrence of one or more of the following, without Executive’s
written consent: (i) a material reduction in

 

4



--------------------------------------------------------------------------------

Executive’s responsibilities relative to Executive’s duties, authorities or
responsibilities as in effect on the date of this Agreement; (ii) a change in
the Executive’s reporting structure such that he no longer reports to the Board,
(iii) a material reduction in Executive’s annual base compensation; (iv) a
material breach of this Agreement by the Company; and (v) a material change in
the geographic location at which Executive must perform services; provided,
however, that any requirement of the Company that Executive be based anywhere
within fifty (50) miles from Executive’s primary office location as of the date
of this Agreement or within fifty (50) miles from Executive’s principal
residence will not constitute a material change under this clause (v).

Executive will not resign for Good Reason without first providing the Company
(copying the Board) with written notice of the condition that would constitute
Good Reason within ninety (90) days of the event that Executive believes
constitutes Good Reason and at least thirty (30) days prior to effectiveness of
such resignation for Good Reason and such condition constituting Good Reason has
not been cured prior to effectiveness of such resignation.

4. No Mitigation Required. Executive shall not be required to seek other
employment or to attempt in any way to reduce amounts payable to him pursuant to
this Agreement. Further, the amount of benefits provided under this Agreement
shall not be reduced by any compensation earned by or other benefits provided to
Executive as a result of employment by another employer following the Actual
Termination Date.

5. Resignation of Titles and Positions. Unless otherwise requested in writing by
the Board, effective as of the earlier of (a) the date on which a new Chief
Executive Officer of the Company is appointed and commences work in that
capacity and (b) the Actual Termination Date (such earlier date, the
“Resignation Date”), Executive will resign effective as of the Resignation Date
as Chief Executive Officer of the Company and, subject to acceptance by the
Board, as a member of the Board, as well any resigning effective as of the
Resignation Date from any and all officerships, directorships or fiduciary
positions with the Company or its affiliates, and, if requested earlier during
the Transitional Period, relinquish all such positions; it being understood that
if the Resignation Date shall be the date on which a new Chief Executive Officer
of the Company is appointed and commences work in that capacity, such
resignation by Executive from the position of Chief Executive Officer shall not
be deemed for purposes of Section 3(b) to be a termination by Executive from
mere employment with the Company until the Planned Termination Date; it being
further understood that any affirmative termination by Executive or the Company
of Executive’s employment with the Company, shall be effective as of the Actual
Termination Date.

6. Confidential Information. During the Transitional Period, Executive shall
continue to maintain the confidentiality of all confidential and proprietary
information of the Company. Executive shall continue to comply with the terms
and conditions of the Employee’s Proprietary Information and Inventions
Agreement between Executive and the Company (“PIIA”). Executive shall return all
of the Company’s property and confidential and proprietary information in his
possession to the Company on the Actual Termination Date, except that Executive
may retain his Company-issued cell phone and tablet computer provided that upon
the Actual Termination Date Executive shall provide his Company-issued cell
phone and tablet computer for inspection by the Company’s IT department, removal
of Company confidential and proprietary information and prompt return to
Executive. Executive and the Company agree that Executive’s mobile telephone
number is owned by Executive and the Company will reasonably assist Executive in
retaining his control of that number.

 

5



--------------------------------------------------------------------------------

7. Non-Solicitation. Executive agrees that for a period of twelve (12) months
immediately following the Actual Termination Date, Executive shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees to leave their employment, or take away such employees, or
attempt to solicit, induce, recruit, encourage, or take away employees of the
Company, either for himself or any other person or entity. During such period of
twelve (12) months immediately following the Actual Termination Date, Executive
further agrees not to otherwise interfere with the relationship of the Company
or any of its subsidiaries or affiliates with any person who, to the knowledge
of Executive, is employed by or otherwise engaged to perform services for the
Company or its subsidiaries or affiliates (including, but not limited to, any
independent sales representatives or organizations) or who is, or was within the
then most recent prior twelve-month period as of the Actual Termination Date, a
customer or client of the Company, or any of its subsidiaries.

8. Non-Disparagement. Executive agrees that for a period of twelve (12) months
immediately following the Actual Termination Date, Executive will refrain from
making any derogatory or disparaging statements about the Company, its board of
directors, officers, management, practices, procedures, or business operations
to any person or entity. For a period of twelve (12) months immediately
following the Actual Termination Date, the Company (in its formal public
statements), and the Company’s executive officers and directors will refrain
from making any derogatory or disparaging statements about Executive to any
person or entity. Nothing in this paragraph shall prohibit Executive or the
Company from providing truthful information in response to a subpoena or other
legal or regulatory process. The foregoing requirement under this Section 8 will
not apply to any statements (i) that Executive makes any derogatory or
disparaging statements made by the Company (in its formal public statements),
its executive officers and/or its directors regarding Executive or Executive’s
performance as an employee of the Company so long as Executive’s statements are,
in the reasonable, good faith judgment of Executive, true and extend no further
than addressing such statements by the Company, and (ii) that the Company (in
its formal public statements), its executive officers and/or its directors make
any derogatory or disparaging statements made by Executive so long as the
Company’s, its executive officers’ and/or its directors’ statements are, in the
reasonable, good faith judgment of the person making the statement, true and
extend no further than addressing such statements by the Company. Executive will
be afforded his typical role in the Company’s public announcements and filings
with respect to this Agreement but the Board of Directors of the Company will
retain final authority over such announcements and filings.

9. Costs. The Company shall reimburse Executive up to $15,000 for attorneys’
fees and other fees incurred in the execution of this Agreement. Other than this
$15,000 reimbursement, the Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.

10. Arbitration. The Parties agree that any controversy or claim arising out of
or relating to this Agreement, or the breach thereof, shall be submitted to the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of
Employment Disputes (the “Rules”). All arbitration proceedings shall be
conducted in Santa Clara County, California.

 

6



--------------------------------------------------------------------------------

Except as provided by the Rules, arbitration shall be the sole, exclusive and
final remedy for any dispute between Executive and the Company. Accordingly,
except as provided for by the Rules, neither Executive nor the Company will be
permitted to pursue court action regarding claims that are subject to
arbitration. The Parties expressly waive any entitlement to have such
controversies decided by a court or a jury. In addition to the right under the
Rules to petition the court for provisional relief, Executive agrees that any
party may also petition the court for injunctive relief where either party
alleges or claims a violation of this Agreement in particular Section 6 of this
Agreement.

11. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him/her to bind them to the terms and
conditions of this Agreement.

12. No Representations. The Parties represent that each has had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Neither party has relied upon
any representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

13. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision so long
as the remaining provisions remain intelligible and continue to reflect the
original intent of the Parties.

14. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Executive’s relationship
with the Company, including the existing Severance and Change in Control
Agreement between the Company and Executive, and excluding (a) the PIIA, (b) the
agreements governing the Company Options (including the equity compensation plan
under which such Company Options were granted), except as amended herein, or
(c) any agreements between the Company and Executive relating to any and all
right that Executive may have to indemnification by the Company pursuant to the
by-laws and certificate of incorporation of the Company or pursuant to any
agreement between the Company and Executive.

15. Public Filing. Executive and the Company understand and agree that this
Agreement will need to be filed with the Securities and Exchange Commission and
that its confidentiality cannot be protected.

16. Withholding. All sums payable to Executive hereunder are subject to all
federal, state, local and other withholding and similar taxes and payments
required by applicable law.

 

7



--------------------------------------------------------------------------------

17. Code Section 409A. To the extent (a) any payments or benefits to which
Executive becomes entitled under this Agreement, or under any agreement or plan
referenced herein, in connection with Executive’s termination of employment with
the Company constitute deferred compensation subject to Section 409A of the Code
and (b) Executive is deemed at the time of such termination of employment to be
a “specified employee” under Section 409A of the Code, then such payments shall
not be made or commence until the earliest of (i) the expiration of the six
(6)-month period measured from the date of Executive’s “separation from service”
(as such term is at the time defined in Treasury Regulations under Section 409A
of the Code) from the Company; or (ii) the date of Executive’s death following
such separation from service; provided, however, that such deferral shall only
be effected to the extent required to avoid adverse tax treatment to Executive,
including (without limitation) the additional twenty percent (20%) tax for which
Executive would otherwise be liable under Section 409A(a)(1)(b) of the Code in
the absence of such deferral. Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
shall be paid to Executive or Executive’s beneficiary in one lump sum (without
interest). Any termination of Executive’s employment is intended to constitute a
“separation from service” and will be determined consistent with the rules
relating to a “separation from service” as such term is defined in Treasury
Regulation Section 1.409A-1. It is intended that each installment of the
payments provided hereunder constitute separate “payments” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i). It is further intended that
payments hereunder satisfy, to the greatest extent possible, the exemption from
the application of Section 409A of the Code (and any state law of similar
effect) provided under Treasury Regulation Section 1.409A-1(b)(4) (as a
“short-term deferral”). To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision will
be read in such a manner so that all payments hereunder comply with Section 409A
of the Code. Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this
Agreement is determined to be subject to Section 409A of the Code, the amount of
any such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit. The Company does not intend to
report any income to Executive under Section 409A with respect to the payments
and benefits under this Agreement. Executive and the Company agree to work
together in good faith to consider amendments to the Agreement and to take such
reasonable actions that are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A of the Code.

18. No Waiver. The failure of any party to insist upon the performance of any of
the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

 

8



--------------------------------------------------------------------------------

19. No Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or by
authorized representatives of each party.

20. Indemnification and D&O Insurance. Subject to applicable law, Executive will
be provided indemnification to the maximum extent permitted by the Company’s
Articles of Incorporation or Bylaws, including, if applicable, any directors and
officers insurance policies, with such indemnification to be on terms determined
by the Board or any of its committees, but on terms no less favorable than
provided to any other Company executive officer or director and subject to the
terms of any separate written indemnification agreement.

21. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to conflict of law principles. To the extent that
either party seeks injunctive relief in any court having jurisdiction for any
claim relating to the alleged misuse or misappropriation of trade secrets or
confidential or proprietary information, each party hereby consents to personal
and exclusive jurisdiction and venue in the state and federal courts of the
State of California.

22. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

23. Successors and Assigns. This Agreement, and any and all rights, duties, and
obligations under this Agreement, will not be assigned, transferred, delegated,
or sublicensed by Executive without the Company’s prior written consent.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

      MERU NETWORKS, INC. Dated:   October 3, 2011     By  

/s/ William Quigley

        William Quigley, Chairman of the Board                     IHAB
ABU-HAKIMA, an individual

Dated:

 

October 3, 2011

   

/s/ Ihab Abu-Hakima

[Signature Page to Transitional Employment Agreement]

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

[NOTE: DO NOT SIGN UNTIL TERMINATION OF EMPLOYMENT.]

This General Release of All Claims (hereinafter “Agreement”) is entered into by
and between Ihab Abu-Hakima (hereinafter “Executive”) and Meru Networks, Inc.
(hereinafter the “Company”).

WHEREAS, Executive has been employed by the Company; and

WHEREAS Executive and the Company entered into the Employee’s Proprietary
Information and Inventions Agreement between Executive and the Company (“PIIA”);

WHEREAS, the Executive is the holder of certain outstanding options to purchase
Company common stock (“Company Options”); and

WHEREAS Executive and the Company desire to mutually, amicably and finally
resolve and compromise all issues and claims surrounding Executive’s employment
by the Company and the termination thereof;

NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth below, Executive and the Company hereby enter into this
Agreement.

1. Consideration. In consideration of the payments and benefits offered to
Executive by the Company pursuant to the Transitional Employment Agreement by
and between Executive and the Company dated October 3, 2011 (the “Transitional
Employment Agreement”), and in connection with the termination of Executive’s
employment, Executive agrees to the following general release (the “Release”).

2. General Release of Claims.

(a) In further consideration for the payment and undertakings described above,
to the fullest extent permitted by law, Executive, individually and on behalf of
his attorneys, representatives, successors, and assigns, does hereby completely
release and forever discharge the Company, its affiliated and subsidiary
corporations, and its and their shareholders, officers and all other
representatives, agents, directors, employees, successors and assigns, from all
claims, rights, demands, actions, obligations, and causes of action of any and
every kind, nature and character, known or unknown, which Executive may now
have, or has ever had, against them arising from or in any way connected with
the employment relationship between the parties, any actions during the
relationship, or the termination thereof. This release covers all statutory,
common law, constitutional and other claims, including but not limited to, all
claims for wrongful discharge in violation of public policy, breach of contract,
express or implied, breach of covenant of good faith and fair dealing,
intentional or negligent infliction of emotional distress, intentional or
negligent misrepresentation, discrimination, any tort, personal injury, or
violation of statute including but not limited to Title VII of the Civil Rights
Act, the Age Discrimination in



--------------------------------------------------------------------------------

Employment Act, the Americans with Disabilities Act, and the California Fair
Employment and Housing Act, which Executive may now have, or has ever had. The
parties agree that any past or future claims for money damages, loss of wages,
earnings and benefits, both past and future, medical expenses, attorneys’ fees
and costs, reinstatement and other equitable relief, are all released by this
Agreement.

(b) Executive and the Company do not intend to release claims for benefits owed
by the Company to the Executive under the Transitional Employment Agreement,
including with respect to vested Company Options, and claims that Executive may
not release as a matter of law, including but not limited to claims for
indemnity under California Labor Code section 2802.

(c) To the fullest extent permitted by law, any dispute regarding the scope of
this general release shall be determined by an arbitrator under the procedures
set forth in the arbitration clause below.

(d) Executive and the Company do not intend to release any and all right that
Executive may have to indemnification by the Company pursuant to the by-laws and
certificate of incorporation of the Company, pursuant to any agreement between
the Company and Executive, and pursuant to any insurance policies.

3. Waiver of Unknown Claims. Executive has read or been advised of Section 1542
of the Civil Code of the State of California, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive understands that Section 1542 gives him the right not to release
existing claims of which he is not now aware, unless he voluntarily chooses to
waive this right. Having been so apprised, he nevertheless hereby voluntarily
elects to and does waive the rights described in Section 1542, and elects to
assume all risks for claims that now exist in his favor, known or unknown.

4. Non-Admission. It is understood and agreed that the furnishing of the
consideration for this Agreement shall be deemed or construed as an admission of
liability or wrongdoing of any kind by the Company.

5. Covenant Not to Sue.

(a) To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will Executive pursue, or cause or knowingly permit
the prosecution, in any state, federal or foreign court, or before any local,
state, federal or foreign administrative agency, or any other tribunal, any
charge, claim or action of any kind, nature and character whatsoever, known or
unknown, which he may now have, has ever had, or may in the future have against
the Company and/or any officer, director, employee or agent of the Company,
which is based in whole or in part on any matter covered by this Agreement.

 

2



--------------------------------------------------------------------------------

(b) Nothing in this paragraph shall prohibit Executive from filing a charge or
complaint with a government agency such as but not limited to the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, the California Department of Fair Employment and Housing,
or other applicable state agency. However, Executive understands and agrees
that, by entering into this Agreement, he is releasing any and all individual
claims for relief, and that any and all subsequent disputes between the Company
and Executive shall be resolved in arbitration.

(c) Nothing in this Agreement shall prohibit or impair Executive or the Company
from complying with all applicable laws, nor shall this Agreement be construed
to obligate either party to commit (or aid or abet in the commission of) any
unlawful act.

6. Waiver of Right to Reemployment. Executive agrees that he will not be
entitled to any further employment with the Company. He therefore waives any
claim now or in the future to other employment or reemployment with the Company,
or any of its subsidiaries, and agrees that he will not apply for nor accept
employment with the Company or any of its subsidiaries in the future.

7. Return of Company Property; Obligation to Protect Proprietary Information. To
the extent Executive has not already done so, he agrees to return to the Company
all Company, including but not limited to the files and documents, whether
electronic or hardcopy, and whether in Executive’s possession or under his
control; except that Executive may retain his Company-issued cell phone and
tablet computer provided that upon the Actual Termination Date Executive shall
provide his Company-issued cell phone and tablet computer for inspection by the
Company’s IT department, removal of Company confidential and proprietary
information and prompt return to Executive. Executive reaffirms and agrees to
observe and abide by the terms of the PIIA, specifically including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information. Executive’s signature below
constitutes his certification under penalty of perjury that he has returned all
documents and other items provided to Executive by the Company (other than the
items specified in the Transitional Employment Agreement), developed or obtained
by Executive in connection with his employment with the Company, or otherwise
belonging to the Company.

8. Acknowledgement of Representation or Opportunity to be Represented by
Counsel; Attorneys’ Fees. Executive acknowledges that he has been or had the
opportunity to be represented by counsel in the negotiation and preparation of
this Agreement. The parties further agree that each party will be responsible
for his or its own attorney’s fees and costs incurred in connection with this
Agreement.

9. Arbitration. Executive and the Company agree that any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
submitted to the American Arbitration Association (“AAA”) and that a neutral
arbitrator will be selected in a manner consistent with its National Rules for
the Resolution of Employment Disputes. The arbitration proceedings will allow
for discovery according to the rules set forth in the National Rules for the
Resolution of Employment Disputes (the “Rules”). All arbitration proceedings
shall be conducted in San Mateo County, California. Except as provided by the
Rules, arbitration shall be the sole, exclusive and final remedy for any dispute
between Executive and the Company. Accordingly, except as provided for by the
Rules, neither Executive nor the Company will be permitted to pursue court

 

3



--------------------------------------------------------------------------------

action regarding claims that are subject to arbitration. Executive and the
Company expressly waive any entitlement to have such controversies decided by a
court or a jury. In addition to the right under the Rules to petition the court
for provisional relief, Executive agrees that any party may also petition the
court for injunctive relief where either party alleges or claims a violation of
this Agreement.

10. Governing Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of California.

11. Savings Clause. Should any of the provisions of this Agreement be determined
to be invalid by a court, arbitrator, or government agency of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of the other provisions herein. Specifically, should a court,
arbitrator, or agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims, and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.

12. Complete and Voluntary Agreement. This Agreement, together with (a) the
PIIA, (b) the Transition Agreement, (c) the Company Options and (d) any
agreements between the Company and Executive relating to any and all right that
Executive may have to indemnification by the Company pursuant to the by-laws and
certificate of incorporation of the Company or pursuant to any agreement between
the Company and Executive, constitutes the entire understanding of the parties
on the subjects covered. Executive expressly warrants that he has read and fully
understands this Agreement; that he has had the opportunity to consult with
legal counsel of his own choosing and to have the terms of the Agreement fully
explained to him; that he is not executing this Agreement in reliance on any
promises, representations or inducements other than those contained herein; and
that he is executing this Agreement voluntarily, free of any duress or coercion.

13. Modification. No modification, amendment or waiver of any provision of this
Agreement shall be effective unless in writing signed by Executive and an
authorized representative of the Company.

14. Notice and Revocation Period. Executive acknowledges that the Company
advised him to consult with an attorney prior to signing this Agreement; that he
understands that he has at least twenty-one (21) days in which to consider
whether he should sign this Agreement; and that he further understands that if
he signs this Agreement, he will be given seven (7) days following the date on
which he signs this Agreement to revoke it and that this Agreement will not be
effective until after this seven-day period has expired without revocation by
him. Executive acknowledges that if he does not execute this Agreement within
thirty (30) days following his last day of employment with the Company, this
Agreement will become null and void, and Executive will have no right to the
payments and benefits set forth in the Transitional Employment Agreement.

15. Effective Date. This Agreement is effective on the eighth (8th) day after
Executive signed it and without revocation by him.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

      MERU NETWORKS, INC. Dated:  

 

    By:  

 

      Name:  

 

      Title:  

 

            IHAB ABU-HAKIMA, an individual

Dated:

 

 

   

 

[Signature Page to General Release of Claims]

 

5